Citation Nr: 0306820	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  98-05 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to the assignment of a higher initial 
evaluation for service-connected allergic rhinitis, rated as 
30 percent disabling from September 1, 1996. 

5.  Entitlement to the assignment of a higher initial 
evaluation for service-connected right knee patellofemoral 
syndrome, rated as 10 percent disabling from September 1, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
service connection for a hip disability, left shoulder 
disability, and headaches.  By this action, the RO also 
granted service connection for allergic rhinitis and right 
knee patellofemoral pain syndrome.  Each disability was 
assigned a noncompensable disability rating effective from 
September 1, 1996.  

This case was previously before the Board in March 2000, at 
which time the Board denied the claims of service connection 
for a hip disability, left shoulder disability, and 
headaches.  The Board increased the veteran's disability 
rating for service-connected rhinitis to 30 percent, and 
remanded to the RO the claim of entitlement to the assignment 
of a higher initial disability rating for right knee 
patellofemoral pain syndrome.  By a March 2001 decision, the 
RO granted a 10 percent rating for the service-connected 
right knee disability, effective from September 1, 1996.  

The veteran appealed the Board's March 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an April 2001 order, the Court vacated and remanded the 
Board's decision to the extent that it denied the claims of 
service connection and denied a rating greater than 30 
percent for allergic rhinitis.  The Court noted that, because 
the Board had not decided the right knee issue, it did not 
have jurisdiction to act on the claim.

The Board also notes that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Inasmuch as the disability 
rating questions were placed in appellate status by a notice 
of disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the allergic rhinitis and 
right knee issues as set forth on the title page.  

(The claim for a higher initial rating for service-connected 
right knee disability is the subject of a remand that follows 
the decision below.)


FINDINGS OF FACT

1.  The veteran's headaches are likely attributable to an 
injury sustained in service.

2.  Any hip disability the veteran experiences is not 
attributable to her period of active military service.  

3.  Any left shoulder disability the veteran experiences is 
not attributable to her period of active military service.  

4.  The veteran's service-connected allergic rhinitis is 
manifested by polyps, but does not cause anosmia, massive 
crusting, marked ozena, or marked interference with 
employment or frequent hospitalizations.


CONCLUSIONS OF LAW

1.  Service connection for vascular headaches is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Service connection for a hip disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

3.  Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  The criteria for a disability rating in excess of 30 
percent since September 1, 1996, for allergic rhinitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.97 (Diagnostic Code 6501) (1995); 
38 C.F.R. §§ 3.321, 4.97 (Diagnostic Code 6522) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran contends that she currently suffers from 
headaches, a hip disability, and a left shoulder disability 
as a result of injury or disease sustained during active 
military service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  



A.  Headaches

A November 2002 VA neurological examination report notes that 
the veteran's medical records and claims file were 
"extensively reviewed," and the veteran's history and 
complaints were recounted.  The examiner notes that the 
veteran experienced a 20-yard free fall while repelling.  At 
that time, she injured her left knee and also experienced 
whiplash at the neck.  It was noted that, following the fall, 
the veteran's headaches remained at the same frequency but 
were of increased severity.  The diagnosis was 

[v]ascular headache with onset during her military 
service time and exacerbated by the trauma of 
falling or repelling.  It is likely that at least 
the component of her headache disorder is 
attributed well to her active military service.  
Post[-]traumatic injury including whiplash injury 
is a known precipitant of vascular[-]type 
headaches. 

A review of the service medical records (SMRs) confirm that 
the veteran did have a repelling accident in service in 
November 1989 that resulted in a left knee injury, just as 
described by the November 2002 examiner.  The SMRs also show 
that the veteran complained of headaches.  While there is no 
specific indication in the SMRs that the veteran suffered a 
whiplash injury as a result of this accident, the Board notes 
that the veteran's history of a whiplash-type injury is 
consistent with the available record.  It should also be 
pointed out that the November 2002 examiner reviewed the 
claims file and determined that the veteran's headaches were 
likely related to the in-service incident.  This opinion 
stands uncontradicted in the record.  Consequently, the 
evidence tends toward a finding that the veteran's currently 
demonstrated vascular headaches began during her active 
military service.  By resolving reasonable doubt in favor of 
the veteran, the Board concludes that service connection for 
vascular headaches is warranted.  



B.  Hips and Left Shoulder

The SMRs reveal that in February 1987, the veteran was 
treated for left shoulder pain, which was diagnosed as 
musculoskeletal strain.  In February 1989, the veteran 
complained of left shoulder pain, which was diagnosed as 
upper back pain/trapezius strain.  In March 1991, complaints 
of hip pain were diagnosed as muscle ache.  The veteran 
complained of shoulder and hip pain at her August 1996 
separation examination.  

VA examinations conducted in December 1996, January 1997, and 
October 1998 included no findings of hip or left shoulder 
disability.  An August 2001 VA orthopedic examination report 
notes that the claims file was reviewed and recites the 
veteran's history and complaints concerning her hips and left 
shoulder.  With regard to the hips, physical examination 
revealed a positive Kirkpatrick's sign, which the examiner 
states is consistent with sacroiliac joint arthritis.  
However, the examiner opined that "[e]xamination of both 
hips reveal no evidence of significant disability."  
Examination of the left shoulder did not reveal any evidence 
of abnormality, pain, loss of function, or disability.  The 
examiner concluded his examination report by his opinion that 
the veteran's hip pain originated from sacroiliac joint 
arthritis, and not from any knee disability, previous 
surgery, or previous trauma.  

While it appears from the medical evidence that the veteran 
suffers from a disability of the sacroiliac joints that cause 
hip pain, and that she suffers from minor left shoulder pain 
from time to time, there is no evidence linking such 
symptomatology to any disease or injury in service, including 
the instances of muscle strain or pain noted in service.  
Indeed, the available evidence, especially the most recent 
examination report, indicates that there is no left shoulder 
disability, and that any hip disability is not related to 
previous trauma, previous surgery, or service-connected 
disability.  Such an opinion is supported by the absence of 
diagnosis elsewhere in the record.  Consequently, the Board 
finds that the greater weight of the evidence is against 
these claims of service connection.  

II.  Allergic Rhinitis

The veteran contends that the severity of her service-
connected allergic rhinitis is greater than the assigned 30 
percent disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  In addition, the evaluation of the same 
disability under various diagnoses, and the evaluation of the 
same manifestations under different diagnoses, are to be 
avoided.  38 C.F.R. § 4.14 (2002).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, because 
the veteran's appeal is from an original award, consideration 
must now be given to whether a higher rating is warranted for 
any period of time from the effective date of the award - a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. 119 (1999).

By an April 1997 rating decision, the RO awarded the veteran 
service connection for allergic rhinitis, assigning a 
noncompensable disability rating effective September 1, 1996.  
Pursuant to a March 2000 Board Decision, the veteran's 
disability rating for service-connected allergic rhinitis was 
increased to 30 percent, effective September 1, 1996.

The veteran's disability is rated under 38 C.F.R. §§ 4.96, 
4.97, Diagnostic Code 6522 (2002), which provides the 
guidelines for rating allergic rhinitis.  Pursuant to this 
regulation, the maximum 30 percent disability rating is 
assignable if there are polyps, while a 10 percent disability 
rating is for application when there are no polyps, but there 
is greater than 50 percent obstruction of the nasal passage 
on both sides or when there is complete obstruction on one 
side.  

Turning to the relevant medical evidence, a January 1997 VA 
examination shows that the veteran had a history of chronic 
allergic rhinitis.  Physical examination revealed that the 
middle meatus was occluded by swollen anterior and middle 
turbinates.  The middle turbinates were markedly abnormal 
bilaterally with polypoid changes on the left side.  The 
examiner opined that "there was no evidence of polyposis or 
other abnormalities." 

A November 2002 VA respiratory diseases examination report 
notes that the claims file was reviewed prior to examination.  
The examiner also made note of the veteran's history and 
complaints.  Physical examination revealed that the veteran 
had severe tenderness and discomfort in the right nostril, 
where she had one papule.  On the left side, there were some 
polypoid changes, as well as enlargement of tissue.  The 
examiner opined that based on this evaluation, it appeared 
that the veteran did indeed have allergic or vasomotor 
rhinitis complaints for which she has been compensated.  It 
did not appear that her symptoms had worsened recently.  

Since the veteran has already been assigned the maximum 
schedular rating of 30 percent, it appears to the Board that 
the veteran is claiming that her disability due to allergic 
rhinitis is so severe as to warrant the assignment of an 
extra-schedular rating.  However, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).   The current 
evidence of record does not demonstrate that the veteran's 
symptoms of allergic rhinitis have caused impairment not 
contemplated by the rating schedule.  Her problems have not 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  There is no doubt 
that service-connected allergic rhinitis has had an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1. 
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

It should also be noted that the effective date of the award 
of service connection precedes a change in the rating 
criteria that occurred effective from October 7, 1996.  
Consequently, the Board must analyze the veteran's claim 
under the old rating criteria as well, and award a rating 
based on the criteria most favorable to the veteran's claim.  

The criteria in effect prior to October 7, 1996, allowed for 
a 30 percent rating for atrophic rhinitis when there was 
moderate crusting and ozena, atrophic changes.  38 C.F.R. 
§ 4.97 (1995).  A higher (50 percent) rating was warranted 
when there was massive crusting and marked ozena with 
anosmia.  Id.  There is no indication that the veteran has 
lost the sense of smell, and while the January 1997 examiner 
noted markedly abnormal middle turbinates, there was no 
evidence of other abnormalities, which presumably meant that 
there was no crusting of a massive nature or marked ozena.  
The November 2002 examiner noted tenderness, discomfort, 
polypoid changes, and tissue enlargement, but as before, 
there was no indication of crusting of massive proportions, 
marked ozena, or anosmia.  Consequently, a rating higher than 
30 percent is not warranted based on the criteria in effect 
prior to October 7, 1996.  This is so throughout the period 
under consideration.  Fenderson, supra.  

III.  Veterans Claims Assistance Act of 2000

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has since 
issued regulations consistent with this law.  See 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
supplemental statement of the case, prior Board Remand, and 
other correspondence from the Board have informed the 
appellant of the information and evidence necessary to 
substantiate her claims, and have therefore satisfied the 
notification requirements.  Specifically, the veteran was 
told of the evidence she needed to provide in order to 
substantiate her claims, as well as the evidence VA obtained 
to assist her.  Quartuccio v. Principi, 16 Vet. App.  183,187 
(2002) (requiring VA to notify the veteran of what evidence 
she was required to provide and what evidence the VA would 
attempt to obtain).  The Board finds that the medical 
evidence of record contains the findings necessary to apply 
the pertinent law.  The Board also finds that the record as 
it stands is adequate to allow for review of the claim herein 
addressed and that no further action is necessary to meet the 
requirements of the VCAA.  Consequently, further development 
to fulfill the duty to notify or duty to assist is not 
necessary.  It may therefore be said that, under the 
circumstances of this case, further action to address the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).




ORDER

Entitlement to service connection for headaches is granted, 
subject to the laws and regulations governing monetary 
awards.

Entitlement to service connection for a hip disability is 
denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to a disability rating in excess of 30 percent 
for allergic rhinitis is denied.


REMAND

As for the right knee claim, the Board notes that, pursuant 
to the Board's March 2000 remand of this issue, the RO 
obtained additional evidence in the form of a June 2000 VA 
examination.  In August 2000, the veteran filed a claim for a 
total rating based on individual unemployability.  The RO 
addressed this claim by obtaining a general medical 
evaluation in October 2000.  Nevertheless, beginning in about 
July 2000, it appears that the claims file was not available 
to the RO because it had been transferred to VA General 
Counsel so that the veteran's appeal to the Court could be 
addressed.  In fact, the RO prepared a letter in October 2000 
in which it was noted that adjudicatory action on the knee 
claim would be delayed until the file was returned.  

When the file was returned to the RO, action was taken in 
March 2001.  A 10 percent rating for the right knee 
disability was awarded from September 1, 1996.  Meanwhile, in 
April 2001, the Court entered its order on the claims 
appealed by the veteran, and in August 2001 the Board 
requested the file so that action could be taken pursuant to 
the Court's April order.  The file was forwarded to the 
Board.  

Unfortunately, such movement of the file back and forth has 
apparently resulted in the RO not completing the development 
sought in the Board's March 2000 remand.  In short, the RO 
has not prepared a supplemental statement of the case.  In 
order that such action may be accomplished, the case is 
REMANDED to the RO.

The RO should review the evidence of 
record and take additional adjudicatory 
action as appropriate on the claim for a 
higher rating for right knee disability.  
A supplemental statement of the case 
should be issued that addresses the RO's 
March 2001 adjudicatory action and any 
subsequent action, as well as the 
evidence of record received since 
issuance of the February 1998 statement 
of the case, including VA treatment 
records obtained by the RO in April 1998 
and November 1998.  VA 
examinations/studies conducted in June 
2000, July 2000, October 2000, and August 
2001 should also be addressed.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if in order.  No action is required 
of the veteran until she receives further notice; however, 
she has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

